Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his argument that County Court erred in failing to order an updated presentence report before sentencing him following a revocation of probation (see, People v Moon, 225 AD2d 826, 827-828, lv denied 88 NY2d 939; People v Schneider, 188 AD2d 754, 757, lv denied 81 NY2d 892). In any event, the argument is without merit. The court was "fully familiar with any changes in defendant’s status, conduct or condition” since the original sentencing (People v Reaves, 216 AD2d 945, lv denied 86 NY2d 801; see also, People v Hemingway, 222 AD2d 1102, 1103, lv denied 87 NY2d 1020; People v Skinner, 222 AD2d 1108, lv denied 88 NY2d 885). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Violation of Probation.) Present — Green, J. P., Lawton, Hayes, Pigott, Jr., and Callahan, JJ.